Citation Nr: 1545351	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  14-15 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Battle Creek, Michigan


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at Bronson Battle Creek Hospital on August 13, 2013.

2.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at Bronson Battle Creek Hospital on August 23, 2013.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from April 1974 to December 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Battle Creek, Michigan. 

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) does not reveal any additional documents that are relevant.  

The issue of payment or reimbursement of unauthorized medical expenses incurred during a private hospitalization on August 23, 2013 is REMANDED to the VAMC in Battle Creek, Michigan.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  On August 13, 2013, the Veteran received private treatment at Bronson Battle Creek Hospital for a nonservice-connected disability stemming from acute abdominal pain and vomiting.  

2.  The totality of the evidence reveals that the Veteran's private hospitalization on August 13, 2013, for abdominal pain and vomiting was rendered in a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

3.  VA facilities were not feasibly available on August 13, 2013, considering the urgent nature of the Veteran's medical emergency when he was hospitalized, and the fact that a VA nurse told the Veteran to forego VA treatment and proceed to the nearest private emergency room.  
 
4.  The Veteran did not remain at Bronson Battle Creek Hospital on August 13, 2013, beyond the point of stabilization.


CONCLUSION OF LAW

The criteria are met for payment or reimbursement of unauthorized medical expenses incurred during treatment at Bronson Battle Creek Hospital on August 13, 2013.  38 U.S.C.A. § 1725, 5107 (West 2014); 38 C.F.R. §§ 17.53, 17.120, 17.130, 17.1002(b), (c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On August 10, 2013, the Veteran presented to the urgent care department of the VAMC in Battle Creek, Michigan with complaints of abdominal pain, nausea, and vomiting.  The onset was for the past two days.  

An August 12, 2013, VA telephone triage note contained in VA treatment records noted that at approximately 11:35 p.m., the Veteran called complaining of nausea without vomiting, but with neck pain and sweating.  He was concerned he was suffering from a heart attack.  He had not had a bowel movement in three days.  The Veteran wanted to go to VA urgent care, but the VA nurse advised him against VA urgent care.  Rather, she advised the Veteran to call 911 and seek private emergency room care due to the urgent situation.  The nurse noted the case was emergent.  

A short time later, on Tuesday, August 13, 2013, at approximately 12:50 a.m. in the morning, the Veteran arrived at the Bronson Battle Creek Hospital.  There is no indication he arrived by ambulance.  The Veteran reported experiencing vomiting, abdominal pain, nausea, sweating, and anxiety of moderate severity.  These symptoms had been present for six days, but recently became more persistent and worse.  The diagnosis was acute abdominal pain with esophageal blocking revealed by computed tomography (CT) scan.  The Veteran was stabilized and discharged hours later.  It appears he was given medication.  The Veteran is not service-connected for any disability.  He has no health insurance.  

The VAMC denied the Veteran's medical reimbursement claim, determining that his hospitalization was not for emergency treatment.  VA has also denied payment or reimbursement of unauthorized medical expenses for this hospitalization on the basis that VA facilities were deemed feasibly available on August 13, 2013.   
	
The Veteran, however, requests reimbursement of these unauthorized medical expenses.  He contends that private treatment on the early morning of August 13, 2013, was rendered in a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  He has also asserted that the nearest VAMC in Battle Creek, Michigan, was not feasibly available at the time of the private hospitalization due to the severity or urgency of his medical condition, and the fact that a VA nurse specifically advised him to seek private emergency room treatment in lieu of VA emergency care.  He also states he did not receive proper and complete medical treatment from the VAMC several days earlier on August 10, 2013, leaving him with no option but to seek private treatment on August 13, 2013.  See December 2013 NOD; May 2014 VA Form 9.

Initially, under 38 U.S.C.A. § 1703, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.52(a) (2014).  However, the Veteran has never contended, and the evidence does not demonstrate, that he received prior VA written authorization for his private hospitalization.  Therefore, application of 38 U.S.C.A. § 1703(a) for reimbursement of authorized private hospitalization is unwarranted.  The issue of prior authorization is thus not applicable here.

Regardless, when a Veteran receives treatment at a non-VA facility without prior authorization, such as the case here, there are two statutes that allow for claimants to be paid or reimbursed for the medical expenses incurred for that treatment, specifically 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability.   

In the instant case, because there is no dispute that the treatment in question was rendered for nonservice-connected disability, the Veteran is not eligible for payment or reimbursement of unauthorized medical expenses incurred at a non-VA facility for a service-connected disability under 38 U.S.C.A. § 1728(a).  The Veteran does not have any service-connected disabilities.  There is also no evidence or allegation he is participating in a vocational rehabilitation program under 38 U.S.C. Chapter 31, or that he had a total disability permanent in nature resulting from his service-connected disabilities, or that his nonservice-connected cellulitis  was associated with and aggravating his service-connected disabilities, which in certain instances might have qualified him under 38 U.S.C.A. § 1728.  See also 38 C.F.R. § 17.120(a).  Consequently, the only possible route to entitlement to unreimbursed medical expenses in this case stems from 38 U.S.C.A. § 1725.

For cases of emergency treatment, such treatment means medical care or services furnished, in the judgment of VA (A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until such time (i) as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) as a Department facility or other Federal facility accepts such transfer if at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  See 38 U.S.C.A. § 1725 (West 2014). 

Pursuant to 38 C.F.R. § 17.1002(a)-(h) (2014), to be eligible for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under the statute and the implementing regulations, the Veteran must satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for Veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the Veteran's liability to the provider; and

(h) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 

See 38 C.F.R. § 17.1002(a)-(h) (2014).  All of the above elements must be satisfied for a claimant to qualify for payment or reimbursement.  Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 544 (1997).  

Both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a medical emergency.  That is, VA should weigh the totality of the circumstances to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).  In determining the claim at issue, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has already met many of the substantive and administrative criteria for payment or reimbursement of nonservice-connected medical care listed under 38 C.F.R. § 17.1002(a)-(h) (2014).  It has been already determined by the VAMC that the claim for reimbursement was timely filed by the Veteran, that the Veteran is financially liable to the private providers of treatment, that the Veteran is without health insurance, that the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment, that the Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided, and that the services in question were provided in a hospital emergency department.  See 38 C.F.R. §§ 17.1002(a)-(h), 17.1005 (2014).  

The central issues in the present case thus are the following:  (1) whether the private treatment at Bronson Battle Creek Hospital on August 13, 2013, was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; (2) and whether a VA or other Federal facility/provider was not feasibly available on August 13, 2013, and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  See 38 U.S.C.A. §§ 1725(f)(1); 38 C.F.R. § 17.1002(b), (c).  Incidentally, VA's authorization to make payment beyond the point of stabilization is not at issue here because the Veteran was only hospitalized for several hours on August 13, 2013, and left on his own accord in good condition when his symptoms improved.  See 38 C.F.R. §§ 17.53, 17.1001(d), 17.1005 (2014).  

Upon review of the evidence, the Board finds that the requirements for payment or reimbursement for unauthorized emergency medical treatment on August 13, 2013, under 38 U.S.C.A. § 1725 are met.  In this regard, the totality of the circumstances demonstrates that the Veteran's hospitalization on August 13, 2013, at Bronson Battle Creek Hospital was emergency treatment and that VA facilities at the nearest VAMC in Battle Creek, Michigan, were not feasibly available.  

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The Veteran's credibility affects the weight to be given to his or her testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, the demeanor of the witness, the facial plausibility of the testimony, the internal consistency of the testimony, impairment in memory, or, to a certain extent, bad character, among other factors.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  In particular, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

With regard to lay evidence of whether a medical emergency existed, the Veteran has credibly stated that he was experiencing vomiting, abdominal pain, nausea, sweating, and anxiety of moderate severity on August 13, 2013.  These symptoms had been present for six days, but recently became more persistent and worse.  The Veteran was not sure if he was having a heart attack.  See December 2013 NOD; May 2014 VA Form 9; private ER records from August 13, 2013.  Overall, the Veteran's lay assertions as to the existence of an emergent situation on August 13, 2013 are competent and credible.  Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007).  

With regard to medical evidence on the issue of whether a medical emergency existed, the medical evidence of record from Bronson Battle Creek Hospital is somewhat mixed.  In support of an emergent situation, the Veteran remained at the hospital for at least four hours, the symptoms were assessed as urgent, and the clinical impression indicated the abdominal pain was acute.  The symptoms had been present for several days, but recently became more persistent and worse.  Also, the fact that VA medical personnel instructed the Veteran to seek private emergency treatment, and forgo VA treatment, but subsequently determined that a medical emergency did not exist, is contradictory and ultimately adds persuasive value to the Veteran's claim that he thought his situation was an emergency.  As to the medical records against the existence of an emergent situation, it was noted the nausea and abdominal pain had been present for several days before the Veteran sought out private treatment, was only moderate in severity, and the Veteran was able to arrive at the hospital by private vehicle without an ambulance on August 13, 2013.  The Veteran was also fully oriented, and had a history of GERD.   

The Board has reviewed and discussed both the medical and lay evidence in a prudent layperson evaluation for determining what constitutes a medical emergency.  The totality of the evidence establishes that a medical emergency existed for this Veteran on August 13, 2013.  In the context of the above findings, it is shown that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b).  

The Board now turns to the issue of feasible availability.  The admission of any patient to a private or public hospital at VA expense will only be authorized if a VA medical center or other federal facility to which the patient would otherwise be eligible for admission is not feasibly available.  38 C.F.R. § 17.53.  A VA facility may be considered as not feasibly available when the urgency of the medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  When non-VA care is authorized in such circumstances, the authorization will be continued after admission only for the period of time required to stabilize or improve the patient's condition to the extent that further care is no longer required to satisfy the purpose for which it was initiated. 

Payment or reimbursement of the expenses of emergency treatment, not previously authorized, can be made when VA or other Federal facility/provider that VA has an agreement with to furnish health care services for Veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center).  38 C.F.R. § 17.1002(c).

Payment or reimbursement of the expenses of emergency treatment, not previously authorized, can be made when VA or other Federal facilities that VA has an agreement with to furnish health care services for Veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 C.F.R. § 17.120(c).  No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  38 C.F.R. § 17.130.  

The Board concludes that the nearest VAMC in Battle Creek, Michigan was not feasibly available on August 13, 2013.  See 38 U.S.C.A. § 1728(c); 38 C.F.R. 
§§ 17.53, 17.120(c), 17.1002(c).  

As to the geographical distance involved, this factor does not weigh in the Veteran's favor.  The Board, and its reviewing Courts, may take judicial notice of facts, as compared to evidence, which are not subject to interpretation.  See, e.g., Yeoman v. West, 140 F.3d 1443 (Fed. Cir. 1998); Dedicatoria v. Brown, 8 Vet. App. 441 (1995) (judicial notice of laws).  In this respect, the Board takes judicial notice that the nearest VA emergency room from the Veteran's home was the VAMC in Battle Creek, Michigan, which is approximately 2 miles away.  Likewise, Bronson Battle Creek Hospital, where the Veteran was actually hospitalized, was approximately 5.9 miles away.  Thus, both the VAMC and private hospital were a short distance from the Veteran's home.  This factor does not weigh in the Veteran's favor. 

As discussed above, as to the urgency of the Veteran's condition in the early morning of August 13, 2013, his medical condition of persistent abdominal pain was potentially dangerous and clearly emergent.  He required an immediate course of treatment for his condition.  Both the medical and lay evidence of record confirm this.  

Most importantly, with regard to the nature of the treatment required, the Veteran had already visited the VAMC on August 10, 2013, several days earlier, yet the VAMC did not take adequate action to improve the Veteran's symptoms or make a proper diagnosis.  The existence of a VA facility does not in and of itself mean that the VA facility was feasibly available.  Cotton v. Brown, 7 Vet. App 325, 327 (1995).  The Veteran had no reasonable reason to believe in the early morning of August 13, 2013, that the VAMC would provide immediate or adequate treatment for his worsening digestive condition given his past experience.  The Board observes that an attempt to revisit the VAMC or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, as prior adequate treatment for his persistent abdominal pain was not performed by the VAMC in question.  See 38 C.F.R. § 17.120(c).  Given the Veteran's level of distress and past history, a prudent layperson would not have gone back to the VAMC in question for emergency treatment that early morning.  A reasonable person could wait no longer to receive adequate treatment for 4 days of debilitating digestive distress.  Additionally, on August 12, 2013, at approximately 11:35 p.m., a VA nurse noted that the Veteran called complaining of nausea without vomiting, but with neck pain and sweating, and that the Veteran mentioned going to VA urgent care, but that the VA nurse advised him against VA urgent care.  Rather, the nurse advised the Veteran call 911 and seek private emergency room care due to the urgent situation.  This adds to the Veteran's argument that a VA facility was not "feasibly available."  Therefore, two of the three factors for feasible availability as listed under the applicable VA regulations weigh in the Veteran's favor.  

Accordingly, the Board finds that payment or reimbursement of unauthorized medical expenses incurred during his treatment at Bronson Battle Creek Hospital on August 13, 2013, is warranted.  38 U.S.C.A. §§ 1725, 5107.  In making this determination, it is emphasized that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at Bronson Battle Creek Hospital on August 13, 2013 is granted. 


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for payment or reimbursement of unauthorized medical expenses incurred during another hospitalization at Bronson Battle Creek Hospital on August 23, 2013.

First, Bronson Battle Creek Hospital records indicate that the Veteran was transported there by a Lifecare EMS unit ambulance on August 23, 2013.  However, ambulance records are not present in the claims file.  Any ambulance records may shed further light on whether the Veteran's August 23, 2013, private hospitalization was rendered in a medical emergency and whether a VA facility was feasibly available at the time of his private hospitalization.  See 38 U.S.C.A. § 1725(f); 38 C.F.R. §§ 17.53, 17.1002.  

Second, pertinent VA regulations provide that a SOC issued to a claimant must be complete enough to allow the claimant to present his or her argument before the Board and must contain a summary of the applicable laws and regulations with appropriate citations and a discussion of how such laws and regulations affect the determination.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 19.29 (2014).  In this case, the March 2014 SOC did not include a citation and discussion of the correct provisions for reimbursement of unauthorized medical expenses when the treated disability was nonservice-connected pursuant to the Veterans Millennium Health Care and Benefits Act - the revised provisions of 38 U.S.C.A. § 1725 (effective October 2008) and 38 C.F.R. §§ 17.1000-17.1008.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  Instead, the SOC incorrectly included the provisions for service-connected disability under 38 C.F.R. § 17.120.  To ensure due process, on remand, the VAMC should issue a supplemental statement of the case (SSOC), which includes the provisions of 38 U.S.C.A. § 1725 (effective October 2008) and 38 C.F.R. § 17.1002 (2014), and adjudicates the claim under the provisions for reimbursement of unauthorized medical expenses when the treated disability was nonservice-connected.  

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should contact the Veteran and ask that he complete and return the necessary authorization for VA to obtain Lifecare EMS unit ambulance records pertaining to his transportation to the Bronson Battle Creek Hospital on August 23, 2013.  The Veteran must adequately identify the provider.  He should be asked to provide the full name of the ambulance provider who treated him, the specific date of treatment, and any address or telephone information.  The Veteran is also asked to provide the records himself if he has them in his possession.  Such records, if available, may shed further light on whether his August 23, 2013, private hospitalization was rendered in a medical emergency and whether a VA facility was feasibly available at the time of his private hospitalization.  

If the Veteran provides a completed release form authorizing VA to obtain these records, then the VAMC should attempt to obtain them, and document such efforts in the claims folder.  If no records are available, it should be so noted in the claims folder. 

2.  Thereafter, the consider all of the evidence of record and readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and any representative an opportunity to respond.  This SSOC must contain the most recent, amended provisions of 38 U.S.C.A. § 1725 (effective October 2008) pursuant to the Veterans Millennium Health Care and Benefits Act and 38 C.F.R. § 17.1002 (2014) and any applicable regulations for reimbursement of unauthorized medical expenses when the treated disability was nonservice-connected.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


